UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-4619


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WENDY MAE BROCK,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:10-cr-00120-WO-1)


Submitted:   December 21, 2011            Decided:   January 5, 2012


Before GREGORY, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Frank Joseph Chut, Jr., Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wendy    Mae       Brock       pled     guilty    pursuant      to     a    plea

agreement to three counts: Count 7, false statements to a bank,

18    U.S.C.A.   §     1014          (West    Supp.      2011);     Count     8,       false

representation       of        a     social       security     number,      42         U.S.C.

§ 408(a)(7)(B) (2006); and Count 9, aggravated identity theft,

18 U.S.C. § 1028A(a)(1) (2006), and was sentenced to 48 months

imprisonment.        On    appeal,         counsel    filed   a   brief     pursuant      to

Anders v. California, 386 U.S. 738 (1967), asserting there are

no meritorious grounds for appeal, but raising the following

issue: whether the district court erred by imposing a 48 month

sentence.     Brock was informed of her right to file a pro se

supplemental brief but has not done so.                       Finding no reversible

error, we affirm.

            After United States v. Booker, 543 U.S. 220 (2005), we

review a sentence for reasonableness, whether inside or outside

the advisory Sentencing Guidelines range, applying a deferential

abuse-of-discretion standard.                 Gall v. United States, 552 U.S.

38,   49   (2007).        We       first   review    a   sentence    for    significant

procedural error and then evaluate the sentence for substantive

error.     Id. at 51; United States v. Carter, 564 F.3d 325, 328

(4th Cir. 2009).

            In this case, for Count 9 the district court sentenced

Brock to the mandatory minimum of 24 months imprisonment to run

                                              2
consecutive to any other sentence.                        Brock does not dispute this

portion of the sentence.              Instead, Brock’s Anders counsel asks

whether    her    sentence       of   24    months          for   Counts    7     and    8    was

unreasonable.       The court calculated Brock’s advisory Sentencing

Guidelines       range    for     Counts        7     and    8    as     12-18    months       of

imprisonment      but     imposed     an    upward          variance      sentence       of    24

months.     In imposing the variance sentence, the court expressly

analyzed the 18 U.S.C. § 3553(a) (2006) factors and noted: the

high number of victims (despite a relatively low loss amount in

money),     the    scope        and   continuity             of    Brock’s       criminality

(including the complexity of some of her schemes), the need to

protect the public and to promote respect for the law, and the

need to provide deterrence.                Having reviewed the record, we find

no   procedural      or    substantive              error    in    the     court’s      upward

variance sentence and that the court adequately explained its

sentence.        United States v. Boulware, 604 F.3d 832, 837 (4th

Cir. 2010).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Brock’s conviction and sentence.                              This court

requires that counsel inform Brock, in writing, of the right to

petition    the    Supreme      Court      of       the   United    States       for    further

review.     If Brock requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

                                                3
may     move     in   this     court   for    leave      to    withdraw    from

representation.       Counsel’s motion must state that a copy thereof

was served on Brock.

               We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented    in   the    materials

before    the    court   and   argument    would   not   aid   the   decisional

process.

                                                                       AFFIRMED




                                       4